Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 5 discloses the limitation “a receiver for receiving wireless signals to the control unit.” A receiver receives wireless signals from the control unit. “a receiver for receiving wireless signals to the control unit” should be corrected to “a receiver for receiving wireless signals from the control unit.” For the purpose of the examination, examiner interprets the limitation as “a receiver for receiving wireless signals from the control unit.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3-6, 9-13, 14-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) &(2) as being anticipated by Goldberg et al. (United States Patent Application Publication US 2011/0222449), hereinafter Goldberg.

Regarding claim 1, Goldberg teaches a battery-operated, wireless, power-saving sensor, (Fig. 10 Node camera 450) comprising: 
a detector for detecting a condition occurring proximate to the sensor; ([0071] “Node camera 450 includes a sensor 456 for capturing images in an area near node camera 450…456 sensor may be a seismic, vibration, audio, spectrometer, or other type of sensor.” A sensor included in a node camera, which is interpreted as a detector, captures images in an area near node camera, which is interpreted as detecting a condition occurring proximate to the sensor. Furthermore, A sensor includes various types of sensors such as a seismic, vibration, audio, spectrometer, and others to detect various types of conditions.)
([0073] “memory space for application and algorithmic processes performed by processor 461”)
a transmitter for sending wireless signals to a control unit; (Fig. 8, 350, “Network” Fig. 9, 410. “Network sensor system” [0009] “The gateway may wirelessly communicate with a set of sensors and one or more repeater devices.” [0034] “the sensor operates its transmitter only when specific information is requested by gateway 24.” [0058] “the control-channel message will require the sensor to send information back to the gateway, either directly or through a repeating device, so the sensor activates the transmitter in its radio and transmits data information back to the gateway or other device on the network's data channel as shown in block 165” A transmitter of the sensor transmits information via wireless network to the gateway, which is interpreted as sending wireless signals to a control unit.)
a receiver for receiving wireless signals to the control unit; ([0035] “each sensor will power up its receiver for a short period of time and listen for a beacon, and also synchronize itself.” Its receiver for each sensor that receives a beacon via wireless network is interpreted as a receiver for receiving wireless signals from the control unit.) and 
a processer (Fig. 10 461 PROCESSOR) coupled to the detector, the memory, the receiver and the transmitter, (Fig. 10. As shown in Fig. 10, processor 461 is connected with a radio as the receiver and the transmitter, the sensor as the detector, and a memory.) for executing the processor-executable instructions that causes the sensor to: 
receive, by the processor via the receiver, a first signal from the control unit; (FIG. 13 554 “REQUEST RECEIVED FOR IMAGE TRANSFER” [0075] “During this listen mode, the node camera 450 is waiting to receive a beacon and message from its associated network device…If however, the gateway or repeating device has sent a beacon, then the camera/sensor evaluates the control-channel message to determine if it is in the route path…These actions could include, to take an image, to transmit a stored image, or to go back to sleep.” [0072] “Processor may also implement network control 467 settings and processes.” The node camera receives a beacon, message, and instructions from the gateway, which is interpreted as receive a first signal from the control unit. Furthermore, the processor included in the node camera receives the message from the control unit through the receiver, which is interpreted as receive, by the processor via the receiver, a first signal from the control unit.) and 
in response to receiving the first signal, disable, by the processor, the sensor. ([0075] “If however, the gateway or repeating device has sent a beacon, then the camera/sensor evaluates the control-channel message to determine if it is in the route path. If so, the camera reacts to the message and takes action, if required. These actions could include, to take an image, to transmit a stored image, or to go back to sleep.” The messages from the gateway or the first signal from the control unit processed by the processor, which is interpreted as in response to receiving the first signal, put the sensor or the node camera to sleep, which is interpreted as disable the sensor by the processor.)

Regarding claim 2, Goldberg teaches wherein the instructions for disabling the sensor comprises instructions that causes the sensor to: disable, by the processor, the transmitter. (Fig. 167 “TURN OFF TRANSMITTER” [0056] “The sensor usually operates with its receiver off as shown in block 152. In this state, the sensor operates its clock, but both its transmitter and receiver are off.” [0058] “After the transmission is complete, the transmitter is turned off as shown in block 167.” [0075] “If so, the camera reacts to the message and takes action, if required. These actions could include, to take an image, to transmit a stored image, or to go back to sleep.” As shown in Fig. 4, the transmitter is turned off for most of times. After receiving the first signal, transmission channel of the transmitter is on momentarily, then the transmitter is turned off as shown in Fig. 4. The instruction to disable the sensor such as go back to sleep or taking no action to the first signal, includes keeping the transmitter off, which is interpreted as disable, by the processor, the transmitter.)

Regarding claim 3, Goldberg teaches wherein the instructions for disabling the sensor comprises instructions that causes the sensor to disable, by the processor, the ([0074] “Battery life is extended by having the node camera normally operate in a sleep mode, and only activating the node camera for necessary periods of time.” [0075] “If however, the gateway or repeating device has sent a beacon, then the camera/sensor evaluates the control-channel message to determine if it is in the route path. If so, the camera reacts to the message and takes action, if required. These actions could include, to take an image, to transmit a stored image, or to go back to sleep.” A beacon from the gateway to make the camera to go back to sleep is interpreted as instructions that causes the sensor to disable the detector. As discussed above, the processor in the node camera process the message or the beacon from the control unit.)

Regarding claim 4, Goldberg teaches wherein the instructions for disabling the sensor comprises instructions that causes the sensor to: ignore, by the processor, signals sent to the processor by the detector. ([0078] “Example commands could be to take no action…” As discussed above, the beacon from the gateway or the instruction from the control unit is interpreted as the instructions for disabling the sensor. Furthermore, command includes taking no action for images taken by the camera or the sensor, which is interpreted as ignoring signals sent to the processor by the detector. As discussed above, the processor in the node camera may configure and control sensor.)

5, Goldberg teaches wherein the first signal comprises an operating status of a monitoring system. ([0075] “If however, the gateway or repeating device has sent a beacon, then the camera/sensor evaluates the control-channel message to determine if it is in the route path. If so, the camera reacts to the message and takes action, if required. These actions could include, to take an image, to transmit a stored image, or to go back to sleep.” An operating status of a monitoring system is interpreted as to take an image, to transmit a stored image, or to go back to sleep.)

Regarding, claim 6, Goldberg teaches wherein the operating status of the monitoring system comprises an off status. ([0075] “If however, the gateway or repeating device has sent a beacon, then the camera/sensor evaluates the control-channel message to determine if it is in the route path. If so, the camera reacts to the message and takes action, if required. These actions could include, to take an image, to transmit a stored image, or to go back to sleep.” The camera of the node camera that goes back to sleep according the message from the gateway is interpreted as the operating status of the monitoring system comprising an off status.)

Regarding claim 9, Goldberg teaches wherein the first signal comprises a command from the control unit to disable the sensor. ([0075] “If however, the gateway or repeating device has sent a beacon, then the camera/sensor evaluates the control-channel message to determine if it is in the route path. If so, the camera reacts to the message and takes action, if required. These actions could include, to take an image, to transmit a stored image, or to go back to sleep.” A message from the gateway, which is interpreted as a command from the control unit includes to go back to sleep, which is interpreted as to disable the sensor.)

Regarding claim 10, Goldberg teaches wherein the instructions further comprise instructions that causes the sensor to: 
receive, by the processor via the receiver, a second message from the control unit while the sensor is disabled; ([0035] “Periodically, each sensor will power up its receiver for a short period of time and listen for a beacon, and also synchronize itself.” [0039] “the sensor operates in an extreme low-power mode for most of the time. In this low-power mode, a simple low-power clock operates, and when that sensor's time slice occurs, the sensor opens a listen window by powering its receiver.” As shown in Fig. 4, the receiver receives a beacon periodically, which is interpreted as receive a second message from the control unit. Also, since the sensor is in sleep for most of the time except when receiving message of “take an image” as shown in Fig. 4, when the second message is received, the sensor is in sleep state, which is interpreted as while the sensor is disabled. Furthermore, the beacon or a second message from the control unit is received by the processor included in the node camera through the radio.) and 
re-enable, by the processor, the sensor in response to receiving the second message. ([0039] “if a beacon is found, the sensor receives the control-channel message, and determines if the message has routing or path information that includes that sensor. If the message is intended for that sensor, the sensor acts on the instruction from the gateway.” When the sensor receives the second message, as shown in Fig. 4, if the message includes one of messages 163 in Fig. 4, the sensor takes action such as confirm health, take an image, send an image, and/or update routing table, which is interpreted as re-enable, by the processor, the sensor in response to receiving the second message. Furthermore, the processor in the node camera may be configured to configure and control sensor, apply image processing, network control setting and process.)

Regarding claim 11, Goldberg teaches determine, by the processor, a time to transmit a heartbeat signal; ([0040] “the control-channel message may instruct the sensor to confirm its health as shown. Responsive to this instruction, the sensor will gather local status information, and send that status information back to the gateway.” [0041] “From time to time, the sensor may need to update information to maintain proper operation on the network as shown in block 56.” The camera node determines to listen the beacon periodically from the gateway to send its health and to synchronize, which is transmitted to the gateway. The timing and the length of listening window to listen the beacon and transmit a heartbeat signal such as health and synchronization is determined by the processor in the node camera.)
re-enable the transmitter; ([0034] “the sensor operates its transmitter only when specific information is requested by gateway 24.” The sensor operates it transmitter only when the health or synchronization needs to be transmitted to the gateway.)
transmit the heartbeat signal to the control unit; ([0040] “the control-channel message may instruct the sensor to confirm its health as shown. Responsive to this instruction, the sensor will gather local status information, and send that status information back to the gateway.” Health such as local status information, which is interpreted as the heartbeat signal is transmitted to the gateway or the control unit.) and 
disable the transmitter after transmitting the heartbeat signal. ([0058] “After the transmission is complete, the transmitter is turned off as shown in block 167.” After the transmitting the heartbeat signal to the control unit or the gateway, the transmitter is turned off, which is interpreted as disable the transmitter.)

12-17, and 20-22, the claims 12-17, 20, and 21 are the method claims of the apparatus claims 1, 2, 3-6, 9, 10, and 11. The claims 12-17, and 20-22 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Goldberg teaches all the limitations of the claims 12-17, and 20-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Kennedy et al. (United States Patent Application Publication US 2017/0061779), hereinafter Kennedy.

7, Goldberg teaches all the limitations of the sensor of claim 5, as discussed above.
However, Goldberg does not teach wherein the monitoring system comprises a security system, the control unit comprises a security panel, and the operating status of the monitoring system comprises an off status of the security system.
Kennedy teaches wherein the monitoring system comprises a security system, the control unit comprises a security panel, and the operating status of the monitoring system comprises an off status of the security system. ([0029] “if the correct PIN is entered into a keypad for a door, a garage door is opened, the client device of the user connects to the home network and provides a credential (e.g., a device ID) to the system and/or the user enters PIN on the client device, etc. The system may automatically transition to the home mode 399 in such an instance.” [0003] “The home security system may ignore a window or door being opened (or in any event, not trigger an intrusion alarm) while in the home mode.” As shown in Fig. 1, the invention disclosed by Kennedy is a home security system. A keypad and/or the client device to enter PIN is interpreted as a security panel. An off status of the security system is interpreted as ignore a window or door being open (or in any event, not trigger an intrusion alarm) while in the home mode. In the home mode, the monitoring system such as to sense window or door being open or security sensor is disarm or deactivated, which is off status of the security system.)
Goldberg by incorporating the teaching of Kennedy of the monitoring system for a security system, the control unit with a security panel, and an off status of the security system. They are all directed toward controlling wireless sensors. Kennedy further improves upon Goldberg by incorporating a security system, the control unit with a security panel, and an off status of the security system. Goldberg teaches wireless sensors such as camera, a seismic, vibration, audio, spectrometer, or other type of sensor with the control unit. Goldberg also teaches the control center with displays. However, Goldberg does not explicitly teach a security system. As recognized by Kennedy, using the wireless sensors as security sensors, the home security system can automatically determine the any intrusion and hazardous substance or a substance indicative of a hazardous substance such as smoke, fire, flood, and/or carbon monoxide. ([0003], [0058]) Furthermore, a security panel allows the user to manually modify the setting and/or status of the security system in order to improve the user experience. An off status of the security system also improves the power management especially for monitoring system or sensors with limited battery lifetime. Therefore, it would be advantageous to incorporate the teaching of Kennedy of the monitoring system for a security system, the control unit with a security panel, and an off status of the security system to improve home safety, user experience, and power saving.

Regarding claim 8, Goldberg teaches all the limitations of the sensor of claim 5, as discussed above.
Kennedy further teaches the monitoring system comprises a security system, ([0020] “A controller and/or remote system for a smart home or home security system, as described below, may establish rules based on a pattern of usage of one or more devices associated with the smart home, sensed user behaviors, and/or devices that are not controlled by the controller (e.g., a smartphone, personal computer, and/or tablet).” As discussed above, the invention disclosed by Kennedy is the home security system with wireless sensors.)
the control unit comprises a security panel, ([0027] “The silent alarm may be delayed thirty seconds in the away mode to allow a user to return to disarm or deactivate the system ( e.g., by entering a security PIN into a keypad or by sending a signal to the system from an authorized user's smart phone).” A keypad and/or the client device to enter PIN is interpreted as a security panel.) and 
the operating status of the monitoring system comprises an armed-home status of the security system. ([0039] “when an alarm system is in an “armed” (e.g., away) state, or the like.” Armed state or away state of an alarm system with sensors is interpreted as an armed-home status of the security system.)

18 and 19, the claims 18 and 19 are the method claims of the apparatus claims 7 and 8. The claims 18 and 19 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Goldberg in view of Kennedy teaches all the limitations of the claims 18 and 19.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xie et al. (United States Patent Application Publication US 2015/0131500) teaches a security system with various wireless sensors powered by battery. When a triggering event at a sensor device is detected, wireless transmitter/receiver is activated. Then, after transmitting a probe request frame including triggering event data, the wireless transmitter/receiver is returned to a low power mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.K./Examiner, Art Unit 2187                   

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187